Citation Nr: 1415627	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.  The Veteran died in March 2010, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits on appeal.  Jurisdiction of the Veteran's claims file is currently maintained at the Wichita, Kansas, RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary regarding the appellant's claims for DIC and cause of death.  

The Veteran died in March 2010 at the age of 62.  The death certificate lists his cause of death as "natural causes."  At the time of his death, the Veteran was in receipt of service connection for residuals of a stroke (100 percent from February 2008) and essential hypertension (10 percent from January 1973).  In July 2009, the Veteran was found to be incompetent to handle disbursement of funds.  

The appellant maintains that the Veteran's hypertension and stroke history materially contributed to the cause of his death.  She contends that the physician who filled out the death certificate did not take the time to detail the exact causes of the Veteran's death, and the Veteran was too young (62) to have died from natural causes.  There is no medical opinion in this case, nor are the medical records from the Veteran's final hospitalization associated with the claims file.  

The Federal Circuit Court explained that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) because this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA also must consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  With such limited medical evidence currently in the claims file, a VA medical opinion is necessary to address the appellant's medical causation claims following receipt of records from the Veteran's final hospitalization. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make all appropriate efforts to obtain the medical records associated with the Veteran's final hospitalization.

2.  After receipt of any treatment records from the Veteran's final hospitalization, the RO or AMC should obtain a medical expert opinion from a physician with appropriate expertise on whether the Veteran's service-connected disabilities caused, or substantially or materially contributed, to his death.  The examiner is asked to specifically comment the appellant's contentions that the Veteran was too young to have died from natural causes and that his history of hypertension/stroke must have had some impact on his death.  

The claims files must be reviewed along with a copy of any pertinent records located in the Veteran's Virtual VA/VBMS electronic claims file.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).
 
3.  The RO/AMC should undertake any other development it determines to be warranted and ensure substantial compliance with the terms of this remand.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


